PER CURIAM.
Appellant presents several issues for our consideration in this workers’ compensation case, including an assertion that the deputy erred by failing to reserve jurisdiction to determine an appropriate attorney’s fee. Appellee concedes that, pursuant to a prior order, appellant is entitled to payment of an attorney’s fee, the amount to be determined by a deputy commissioner. Consistent with appellee’s concession we hereby amend the order appealed in this regard. The order is otherwise without error, and as amended the order is accordingly affirmed.
SHIVERS, WENTWORTH and JOA-NOS, JJ., concur.